                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,

               vs.                                          CASE NO.: 2:18-cr-211
                                                            JUDGE GEORGE C. SMITH
                                                            MAGISTRATE JUDGE KING
JENIFER CALIX,

                       Defendant.


                                            ORDER

       On October 31, 2018, the Magistrate Judge issued a Report and Recommendation pursuant

to 28 U.S.C. § 636(b)(1), recommending that the Court accept Defendant’s guilty plea to the

Information charging her with conspiracy to possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 846. Defendant, represented by counsel, waived her right to appear on the

matter before a District Judge. The Magistrate Judge conducted the colloquy required by Rule 11

of the Federal Rules of Criminal Procedure. Defendant’s plea was knowing, voluntary, free from

coercion, and had a basis in fact.

       Defendant was specifically informed of her right to contest the Report and Recommendation

by filing any objections within 14 days of the issuance of the Report and Recommendation pursuant

to 28 U.S.C. §636(b)(1)(B) and Rule 72(b) of the Federal Rules of Civil Procedure. Defendant did

not file any objections.
       Accordingly, the Court ADOPTS the Report and Recommendation and ACCEPTS

Defendant’s plea of guilty to the Information. Defendant is hereby adjudged guilty of conspiracy

to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.

              IT IS SO ORDERED.


                                                     /s/ George C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                               -2-
